PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_04_FR.txt. 59

OPINION DISSIDENTE DE M NYHOLM

Pour répondre à la question, il faut en premier lieu vérifier si
l’action de la Turquie ressortit d’un domaine qui est placé sous
l’empire du droit des gens et s’il existe non seulement un principe
mais une règle du droit des gens qui forme ainsi le droit public
positif applicable en l’espèce.

En traçant les lignes générales de la formation d’un droit public
international, on trouve à la base deux principes : le principe de
souveraineté et celui de territorialité selon lesquels chaque nation
est maître sur son territoire et — d'autre part — n'est autorisée
à aucune ingérence dans les affaires sur le territoire des autres
nations. Il existe entre les pays un vide où ne s’exerce aucune
autorité. En conséquence des rapports qui selon les besoins de la
vie doivent nécessairement s’établir entre les nations, ce vide est
appelé à se remplir du fait de la naissance de règles qui fixent la
voie à suivre pour que soient traités partout de la même manière,
d’une part, les problèmes matériels qui se posent simultanément
et souvent d’une façon identique dans les différents pays, et, d'autre
part, les problèmes personnels, savoir le traitement d’un individu
à l'étranger, ce qui est précisément le problème en l'espèce. Comme
moyen de régler les rapports entre les pays, il faut citer en premier
lieu les conventions plus ou moins universelles conclues entre les
États qui servent à jeter des ponts sur le domaine qui n’est soumis
à aucune réglementation. Une législation universelle émanant de
tous les pays et ayant pour but la création ou la codification des
lois internationales constituerait une solution du problème, mais
elle n’existe pas et l’on ne saurait compter que sur la fixation du
droit international par la coutume.

© La recherche d’une règle de droit international comporte donc
un examen de la manière dont les coutumes prennent consistance
et peuvent être considérées comme constituant des règles dominant
les rapports internationaux. Différentes définitions tendent à fixer
les éléments nécessaires pour qu'une coutume internationale soit
établie. Il faut qu'il y ait des actes des États accomplis dans le
domaine des relations internationales, alors que de simples lois
60 ARRÊT N° 9. — OPINION DISSIDENTE DE M. NYHOLM

internes ne suffiraient pas; ensuite, la base de la coutume doit être
une volonté commune à plusieurs, même à de nombreux États,
constituant une unité des volontés ou un accord général de l opinion
dans les pays de civilisation européenne, ou la manifestation de la
conscience juridique internationale qui s'opère par des faits répétés
continuellement avec la conscience de leur nécessité.

Ces diverses thèses donnent une image générale des conditions
nécessaires à l'existence d’un droit international et elles démontrent
la nécessité d’une certaine action («actes », « volonté », « accord »)
de la part des Etats et sans quoi une règle de droit international
ne peut pas être formée sur la base de la coutume. Ce résultat est
la conséquence du principe initial qui confine chaque État dans son
territoire avec l'exercice de son droit de souveraineté et de sa com-
pétence judiciaire territoriale, principes définitivement reconnus
en droit international. Le litige actuel, où il s’agit du fait qu’une
nation a étendu sa juridiction sur un étranger pour des faits commis
par ce dernier dans son propre pays, fournit un exemple d’une
infraction réelle au principe de territorialité. Cette infraction ne
peut pas être légalisée par le simple silence. I] faut parmi les nations
un consentement non seulement tacite mais dans la plupart des
cas exprés pour que la situation prévue dans le susdit exemple
puisse étre reconnue comme autorisée par le droit international
public.

Dés lors, on ne saurait — avec l’arrét — soutenir que faute d’une
régle positive restrictive les Etats laissent aux autres Etats la liberté
d’arranger leurs législations comme ils l’entendent et agir en consé-
quence même lorsqu'ils assument en contradiction du principe de
territorialité des droits sur des ressortissants étrangers pour actes
que ces derniers ont commis à l’étranger. Le raisonnement de l'arrêt
paraît être qu’à défaut d’une règle du droit positif les rapports entre
les Etats dans la matière en litige sont régis par une liberté absolue.
En poursuivant ce raisonnement on érige en principe du droit inter-
national public qu’à défaut de règle spéciale la liberté s'impose. La
base de ce raisonnement paraît être que l’on pressent vaguement
que, même hors du domaine du droit international public positif,
l’état de fait des rapports entre nations représente en soi-même un
principe de droit public. Mais il y a là une confusion. Il faut distin-
guer, en appréciant la situation existant en fait, entre ce qui n’est
qu'un éfat de fait international et ce qui constitue un droit interna-
61 ARRET N° 9. — OPINION DISSIDENTE DE M. NYHOLM

.tional. Ce dernier ne saurait être créé que par des procédés spé-
ciaux et ‘ne peut donc étre déduit d’une situation qui n’est que
de pur fait.

*
* *

De Vapplication des principes ci-dessus relatés en l’espéce, il
se dégage ce qui suit. Tout d’abord il s’agit d'éliminer deux ques-
tions préliminaires qui, le cas échéant, seraient décisives pour
l'affaire.

Avec l'arrêt, il faut admettre que l’article 15 de la Convention
de Lausanne n’est pas l'expression d’une convention spéciale entre
la France et la Turquie. Le texte n’est que l'expression d’une appli-
cation générale du droit international. Une autre question est sou-
levée par la Turquie qui prétend que le délit a été perpétré sur terri-
toire turc, savoir sur le bateau turc qui, selon le droit des gens admis,
constitue une partie flottante du territoire du pays. Sans entrer
dans l’examen des diverses théories quant aux délits à distance
et quant à leur effet direct et indirect, il suffit de faire observer qu’il
s’agit avant tout d’une question d’espèce : le délit présumé a-t-il
réellement produit ses effets, savoir, mort d'hommes — la perte
du bateau et de sa cargaison n’étant pas en jeu — sur le navire
abordé ? La Turquie n’a fourni aucun élément, enquête maritime
où autre, qui permette de constater où précisément la mort s’est
produite ; et, devant cette incertitude quant à la détermination
des faits, comme ce n'est que le bateau turc qui, par suite d’une
fiction, doive être considéré comme territoire turc, on ne saurait
accepter la prétention turque, et il y a lieu de passer à l’examen
des autres aspects de la cause.

La question vise le fait d’un abordage en haute mer entre un
bateau turc et un bateau français, ayant eu comme suite qu'après
l'arrivée du bateau français dans un port turc des poursuites
pénales ont été instituées contre l'officier français. La compétence
turque contestée par la France a été basée, paraît-il, sur Particle 6
du Code pénal turc qui étend la compétence turque à certains
actes commis à l'étranger par un étranger contre un Turc.
62 ARRÊT N° Q. — OPINION DISSIDENTE DE M. NYHOLM

La compétence revendiquée par la Turquie est une extension
des principes fondamentaux du droit international public consa-
crant le système territorial. Est-ce qu’une pareille extension est
admise en fait d’abordage ? Pour résoudre ce problème il convient
d'examiner 1) les rapports généraux sur terre entre États en ce qui
concerne la compétence pénale ; 2) les mêmes rapports sur mer;
3) le fait spécial d’abordage. |

Dans cet examen le point de départ est le principe de territorialité
reconnu comme faisant partie du droit international public positif.
Quelques exceptions sont également reconnues, telles que la com-
pétence sur les nationaux pour actes commis à l'étranger. Peut-on
reconnaître l'exception qui porterait sur des actes commis par
des étrangers à l’étranger et dont un national serait la victime ?

Les critères pour la formation d’une règle de droit positif ont été
indiqués plus haut. Un examen des conventions, de la jurisprudence
et de la doctrine est nécessaire. Après cet examen, qui a porté sur
la matière abondante à laquelle la Cour a pu accéder, maïs dont les
détails ne sauraient être reproduits ici, il résulte que dans les rapports
entre Etats sur terre les exceptions en matière pénale n’ont point
été reconnues d’une manière générale et d’une manière suffisante
pour faire brèche au principe de territorialité soutenu avec force
par des nations importantes. La preuve, on la trouve entre autres
dans le fait qu’une commission d'experts nommés pour la codifica-
tion du droit international a mis de côté comme irréalisable pour
le moment la question de l’extension de la compétence pénale.

Pour les rapports entre Etats sw mer, le résultat est à peu près
le même. Le droit international reconnaît qu’un bateau est considéré
comme partie du territoire avec la compétence y afférente. Des
cas de compétence concurrente sont si peu fréquents qu’on est
amené à conclure qu’il y a une tendance vers l’idée d’une compé-
tence exclusive. Mais, même dans les rapports sur mer, on ne peut
considérer ce résultat comme étant d’ores et déjà acquis, et comme

établissant ainsi un principe de droit international.

Quant à l’abordage, on pourrait l’assimiler soit aux rapports sur
mer, soit aux rapports sur terre. La compétence exclusive sur un
bateau repose sur l’idée qu’un navire qui se trouve sur la mer libre
pour tous, et non soumise à une nation déterminée, doit conserver
63 ARRÊT N° 9. — OPINION DISSIDENTE DE M. NYHOLM

son caractère national exclusif. Mais, en cas de collision entre
deux bateaux de différentes nationalités, peut-être pourrait-on
dire que dans les rapports entre ces deux bateaux le principe de
l'exclusivité sur mer disparaît et qu’un abordage doit être ramené
aux principes des rapports sur terre puisqu'il ne s’agit plus d’un
navire qui vogue seul sur l'océan, et qui tire de ce fait son droit
d’exterritorialité, mais de deux navires en contact, comme le sont
sur terre deux nations.

Le résultat reste pourtant le même si le cas d’abordage est rangé
d’un côté ou de l’autre, puisque dans les deux domaines il n’y a
pas encore de droit international public positif qui soit établi.
Par conséquent, il en est de même en matière d’abordage.

Il s’ensuit que l'exception au principe de territorialité qu'il est
nécessaire d’établir pour donner une sanction légale à la compé-
tence turque, objet du présent litige, n’existe pas. On ne saurait
accepter avec l’arrêt qu’en dehors du droit international positif il
existe une espèce de droit des gens consistant en ceci qu'il suffit
qu'il n’y ait pas de règle qui défende une action pour établir que
cette action est permise, car non seulement une telle manière de
concluré d’une non-défense à une permission est inadmissible dans
la plupart des cas, mais encore en l'espèce on se heurte au principe
de territorialité qui, lui, est fixé, alors que les exceptions qu'il peut
comporter —et notamment celle qui serait nécessaire pour admettre
la compétence pénale turque en l’espèce — ne le sont pas.

La conséquence de ce qui précède est que la Turquie en exerçant
ses poursuites a agi contrairement au principe de territorialité tel
qu’il se trouve être formulé à notre époque.

Mais il est bon de rappeler que le droit international est soumis
à des fluctuations continuelles et que l’on semble pouvoir constater
une tendance vers une diminution de la rigueur dudit principe.

Si donc, actuellement, l’action de la Turquie en l’espèce ne se
trouve pas légalement justifiée, d’un autre côté on ne saurait la
qualifier au point de vue moral comme agressive.

En créant une législation interne qui contient, entre autres, l’ar-
ticle 6 du Code pénal, base invoquée pour l’action de la Turquie,
cette dernière n’a donc en somme pas fait autre chose que de suivre
64 ARRÊT N° 9. — OPINION DISSIDENTE DE M. NYHOLM

un courant législatif moderne, mais auquel s'opposent encore
une partie importante des nations.

Il faut donc conclure que la Turquie — en l'espèce — a agi
contrairement aux principes du droit international positif.

(Signé) D. G. NYHOLM.
